Citation Nr: 1045082	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a skin disability to 
include as due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

Originally, these matters came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In June 2008, the Board denied entitlement to a disability rating 
in excess of 50 percent for service-connected PTSD and remanded 
the issue of entitlement to service connection for a skin 
disability to the RO for a VA examination and opinion.  After 
accomplishing the requested action to the extent possible, the RO 
continued the denial of the claim (as reflected in the August 
2008 supplemental statement of the case (SSOC)) and returned the 
matter to the Board for further appellate consideration.  In an 
April 2009 decision, the Board denied the Veteran's service 
connection claim for a skin disorder.  

The Veteran appealed the Board's June 2008 decision denying the 
Veteran's claim of an initial increased rating for PTSD to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a February 2010 Memorandum Decision, the Court set 
aside the Board's June 2008 decision that had denied the 
Veteran's claim, and remanded the matter to the Board for 
compliance with the directives specified.  After receiving this 
case from the Court, the Board sent the Veteran and his attorney 
a letter in July 2010 informing him that he had 90 days to submit 
additional evidence.  In July 2010, the Veteran's attorney 
submitted an additional legal brief regarding the Veteran's 
increased rating claim for PTSD. The case is now ready for 
further appellate review.

In addition, the Veteran appealed the Board's April 2009 decision 
denying the Veteran's claim of entitlement to service connection 
for a skin disorder to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand (Joint Motion) with respect to the April 2009 Board 
decision.  In a November 2009 Order, the Court granted the motion 
and remanded the matter to the Board for action consistent with 
the Joint Motion.  

In April 2010, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  The additional evidence 
includes lay evidence from the Veteran's wife and pictures of the 
Veteran's skin disorder.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 C.F.R. 
§ 20.800 (2010). 

The issue of entitlement to an initial increased rating for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the medical 
evidence of record shows that the Veteran is currently diagnosed 
with non-specific intermittent dermatitis; however, this skin 
disorder is not a diseases associated with exposure to certain 
herbicide agents as enumerated under 38 C.F.R. § 3.309(e).

2.  The record does not contain credible evidence of continuity 
of symptomatology of a skin disorder since active military 
service and the preponderance of the evidence shows that the 
Veteran's currently diagnosed skin disorder is not etiologically 
related to military service to include exposure to herbicides in 
Vietnam.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that 
letters dated in February 2004 and November 2006 satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Specifically, the February 2004 letter advised the 
Veteran what information and evidence was needed to substantiate 
his service connection claim for a skin disorder.  The letter 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran.  The Veteran was informed of 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records and records from 
other Federal agencies.  A November 2006 letter notified the 
Veteran of how VA will determine the disability rating and 
effective date if his claim is granted.  

The February 2004 VCAA letter was provided to the Veteran prior 
to the initial adjudication of the claim by the AOJ.  However, 
the information in the November 2006 letter was sent to the 
Veteran after the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in the August 2008 after the notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The Veteran will not be prejudiced by the 
Board proceeding to decide his claims, as the timing error did 
not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
service personnel records, VA treatment records, VA examination 
reports dated in April 2006 and August 2008, pictures of the 
Veteran's skin disorder and lay statements from the Veteran's 
spouse. 

The August 2008 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining an oral history from the Veteran and evaluating the 
Veteran.  The examiner discussed the relevant evidence of record.  
Following the above, the examiner provided a diagnosis and a 
nexus opinion with a clear rationale consistent with the evidence 
in the claims file.  As such, the Board finds the August 2008 VA 
examination is adequate for rating purposes.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).

In addition, as noted in the Introduction, this claim was 
previously remanded in June 2008 to provide the Veteran with a VA 
examination with respect to the Veteran's claimed skin disorder.  
The examiner was requested to identify the most likely diagnosis 
of the skin disorder and if it is a chronic disorder indicate 
whether it is related to military service to include herbicide 
exposure.  In August 2008, the Veteran was provided with a VA 
examination and the examiner provided a diagnosis of the claimed 
skin disorder and an opinion on whether it is related to service 
to include herbicide exposure with a supporting rationale.   
Accordingly, the Board finds that there has been substantial 
compliance with the June 2008 remand directive.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 




II.  Merits of the Claim for Service Connection 

The Veteran claims that his current skin disorder is related to 
active military service to include as due to herbicide exposure.  
He asserts that he had a skin disorder, described as a rash, 
while in the service and it has remained chronic ever since that 
time.  May 2006 substantive appeal

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (west 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to the Veteran's assertion that his skin disorder is 
due to herbicide exposure, the Veteran must show the following in 
order to establish presumptive service connection for a disease 
associated with exposure to certain herbicide agents: (1) that he 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he currently 
suffers from a disease associated with exposure to certain 
herbicide agents enumerated under § 3.309(e); and (3) that the 
current disease process manifested to a degree of 10 percent or 
more within the specific time period prescribed in § 
3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2010).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

As noted above, in assessing the Veteran's service connection 
claim for a skin disorder, the Board must determine whether the 
Veteran has a current diagnosis of the claimed disability.  A May 
2000 VA treatment record shows that the Veteran was diagnosed 
with contact dermatitis.  Although the VA examiner in August 2008 
did not observe any active skin lesions during the evaluation, he 
provided a diagnosis of non-specific intermittent dermatitis 
based on the Veteran's descriptions of his symptoms.  Thus, the 
Board finds that the Veteran has a current diagnosis of a skin 
disorder.  

With respect to an in-service disease, the service treatment 
records are absent any notation or complaint of a skin disorder 
during the Veteran's military service.  The Veteran's August 1970 
separation examination reveals that his skin was evaluated as 
clinically normal.  The first evidence of any complaint of or 
treatment for a skin disorder was in January 1981, approximately 
11 years after discharge from military service.  

Nonetheless, with respect to the issue of whether an injury or 
event occurred during service, the Veteran's DD Form 214 
indicates that he served in the Republic of Vietnam during the 
Vietnam era.  Furthermore, the Veteran's service treatment 
records reveal that the Veteran was associated with Company A, 
1st Battalion, 508th Infantry in June 1969 when he sought 
treatment at an aid station.  This unit was in Vietnam at that 
time.  It is therefore presumed that the Veteran was exposed to 
Agent Orange while in Vietnam in the absence of affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010). 

Dermatitis is not among the statutorily enumerated diseases set 
forth above for which presumptive service connection is available 
for Veterans exposed to herbicide agents during active service.  
Accordingly, the Veteran's skin disorder claim is not entitled to 
the presumption of service connection due to Agent Orange 
exposure and therefore a medical nexus may not be presumed as a 
matter of law.   

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection for 
a given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d F.3d 1039, 1043-44 
(Fed. Cir. 1994).  The Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to exposure to herbicides, but must also 
determine whether his disability is otherwise the result of 
active service.  Thus, the fact that the Veteran may not meet the 
requirements of a presumptive regulation does not preclude him 
from establishing, in the alternative, service connection by way 
of proof of actual direct causation.

The critical question in the present case turns upon whether the 
Veteran's current skin disorder, dermatitis, is etiologically 
related to his active duty service.  This may be shown either 
through continuity of symptomatology since service or through 
competent evidence of a nexus between his current disorder and 
service.  38 C.F.R. § 3.303.

The Board observes that the Veteran presents an argument based on 
continuity of symptomatology.  Essentially, he is claiming that 
he had a skin disorder in service and continuously thereafter.  
See August 2008 VA examination report at 1; May 2006 substantive 
appeal, which states that the Veteran "developed [a chronic 
rash] while in the service, and the condition has remained 
chronic ever since."  The Board notes that a lay person is 
competent to testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. Brown, 
8 Vet. App. 398, 405-406 (1995) (lay statements about a person's 
own observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The Veteran's statements describing the symptoms of 
his skin disorder to include the onset and frequency of a rash is 
within the knowledge and experience of a lay person. 
 
Although the Veteran is competent to provide evidence about these 
symptoms, it does not mean that such evidence is credible.  It is 
the responsibility of the Board to weigh the evidence, both 
medical and lay evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998). Evidence that is internally inconsistent or inconsistent 
with other evidence of the record lacks credibility.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed 
Cir. 1996). 

In this case, the Veteran's lay evidence regarding the continuity 
of his symptoms since service is inconsistent with the other 
evidence of records.   In this regard, there is no evidence of 
treatment for or a diagnosis of a skin disorder during military 
service and the first indication of any complaints of a skin 
disorder in the record are not shown until 1981, approximately 11 
years after military service.  The lack of any evidence of a skin 
problem for a decade after service is itself evidence which tends 
to show that the Veteran did not experience a skin disability 
continuously after service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
'negative evidence' which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of the claimed condition).  

Furthermore, when the Veteran first sought treatment for a skin 
disorder in January 1981, the Veteran reported that he had a 
pruritic rash for two weeks that was mostly on his arms and legs.  
A March 1981 VA treatment record reveals that the Veteran had a 
pruritic rash for the past two months and that it started when he 
used tetracycline.  The physician determined that the pruritus 
could be related to dry skin, tetracycline or alcohol use.  The 
VA treatment records shows that he sought treatment for a skin 
disorder at the VA between January 1981 and August 1981, however, 
the physicians did not attribute the skin disorder to service and 
the Veteran did not provide a history of any skin problems during 
military service or a continuity of symptomatology after service.  
The medical and lay evidence provided in the 1981 treatment 
records contradict the Veteran's contention of continuity of 
symptomatology since service.  The Board notes that in the May 
2006 VA examination, the Veteran indicated that he has never 
specifically sought treatment for the rash which he is the skin 
disorder he is claiming.  Nonetheless, the Board still finds it 
persuasive that he did not report or discuss these skin rashes 
when he sought treatment for skin problems in 1981.  The Veteran 
has reported that his symptoms of a rash recur approximately two 
to three times a year.  August 2008 VA examination report at 2.  
The Veteran was treated for over an eight month period in 1981 
for a skin disorder and as previously stated, he did not indicate 
he had any recurring skin disorder since service.  As the Veteran 
was seeking treatment for a skin problem at that time, the 
Veteran had a strong motive to be overly inclusive in reporting 
his skin disorders and their onset.  These VA treatment records 
were generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  In light of foregoing, the Board finds that the Veteran's 
statements are not credible and it is unable to afford his 
statements regarding the onset and continuity of symptomatology 
with respect to a skin disorder any probative value.

The Board notes that the Veteran's wife submitted a lay statement 
in April 2010 in support of the Veteran's claim of continuity of 
symptomatology since service.  She asserts that the Veteran has 
"dealt with this skin problem every day since he came back from 
Vietnam in the 70's."  As noted previously, a lay person is 
competent to provide observable evidence.   However, the 
Veteran's wife indicates that she did not know her husband when 
he was discharged from service or for approximately 10 years 
after service.  In the April 2010 statement, she reveals that she 
and the Veteran have been together for approximately 30 years and 
the Veteran has had these problems since that time.  Thus, the 
Board finds that the Veteran's wife is not competent to report 
that the Veteran has had a continuity of symptoms of a skin 
disorder since military service.  Furthermore, if her statements 
are based on the Veteran's own report of continuity of 
symptomatology, the Board has found these statements by the 
Veteran not credible.  Accordingly, to the extent that the 
Veteran's wife relied on the Veteran's statements in providing 
historical information, those statements are not credible.  See 
generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (holding 
reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).

Furthermore, there is no probative evidence of record that 
indicates the Veteran's current skin disorder is related to 
military service.  In fact, the record contains a negative VA 
medical opinion dated in August 2008.  After a review of the 
claims and an evaluation of the Veteran, the August 2008 VA 
examiner determined "...it is less likely as not that the 
veteran's current skin disorder is due to, or a result of active 
military service."  The examiner explained that his opinion is 
based on the observation that there is no documentation in the 
Veteran's service treatment records of any skin condition 
occurring while on duty, no documented treatment for a skin 
disorder until approximately 10 to 12 years following discharge 
from service and there is no other compelling medical evidence 
which demonstrates a relationship between his current skin 
disorder and military service.  The examiner also provided the 
opinion that, based on the Veteran's description of his skin 
eruption, the current clinical history and physical examination, 
there is no evidence to support his skin disorder is consistent 
with a diagnosis of any presumed skin disorder due to Agent 
Orange exposure.  The examiner noted that the Veteran's clinical 
presentation is most consistent with unspecified dermatitis and 
folliculitis, which are not skin disorders which are presumptive 
of Agent Orange exposure.  Accordingly, the Board has determined 
that the August 2008 VA opinion is persuasive and probative on 
the issue of whether the Veteran's skin disorder is related to 
military service to include Agent Orange exposure as he provided 
a rational explanation connecting his conclusion to the relevant 
medical evidence.  See Nieves- Rodriguez, 22 Vet. App. at 304 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions...").

With respect to the Veteran and his attorney's contentions that 
his skin disorder is related to military service to include 
herbicide exposure, these assertions have no probative value 
because lay persons are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.19 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The Veteran and his attorney are not licensed 
health care professionals; therefore, the lay evidence offered by 
the Veteran or his attorney is not competent medical evidence and 
does not prove a relationship between the Veteran's current 
diagnosis of dermatitis and military service.

Based on the evidence discussed above, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claim for a skin disorder.  Therefore, the 
Veteran's claim for entitlement to service connection for 
residuals of a right ankle disorder is not warranted.
							




ORDER

Entitlement to service connection for a skin disability to 
include as due to herbicide exposure is denied.


REMAND

The Veteran's attorney contends that the record does not 
adequately reveal the current state of the Veteran's disability.  
He asserts that "[a] re-examination is appropriate, and, in 
fact, absolutely required to verify the severity of a disability 
based on evidence which indicates a material change in the 
disability, or its percentage rating may be incorrect."  The 
Board observes that the Veteran's service-connected PTSD was last 
evaluated in a March 2006 VA examination.   The attorney 
indicates that the Veteran's PTSD may have become worse since the 
last VA examination.  See Olson v. Principi, 3 Vet. App. 489, 482 
(1992) ("where the veteran claims a disability has worsened than 
when originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, the VA must provide 
a new examination.").   Accordingly, the Board concludes that 
the Veteran should be provided with a new VA examination to 
evaluate the Veteran's current symptoms and manifestations of his 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran with a VA examination 
to determine the nature and current level 
of severity of his service-connected PTSD.  
All indicated tests and studies should be 
accomplished and the examiner should 
provide a complete rationale for all 
opinions expressed.  The examiner should 
discuss how the Veteran's PTSD symptoms 
affect his employment and activities of 
daily life.  The claims file must be made 
available to the examiner. 

2.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to an initial increased rating 
for PTSD, based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
attorney with a supplemental statement of 
the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


